FORM N-SAR SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for six month period ending://(a) or fiscal year ending:12/31/09(b) Is this a transition report?(Y/N)N Is this an amendment to a previous filing? (Y/N) N Those items or sub-items with a box "[/]" after the item number should be completed only if the answer has changed from the previous filing on this form. 1.A.Registrant Name: Sentry Variable Account II B.File Number: 811-03875 C.Telephone Number: 715-346-6000 2.A.Street: 1800 North Point Drive B.City: Stevens PointC.
